Exhibit 99.1 Merger Agreement with PSB Financial Corporation September 26, 2012 Forward Looking Statement Certain statements contained herein are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, which involve risks and uncertainties.These statements include, among others, statements regarding future results, improvements in classified and criticized assets, changes in the local and national economy, the work-out of nonaccrual loans, the competition for other potential acquisitions, the impacts from the integration of operations from completed acquisitions and the impact of regulatory changes regarding electronic transactions. Actual results may differ materially from the results anticipated in these forward-looking statements.Factors that might cause such a difference include, among other matters, the failure to obtain necessary regulatory approvals and the approval of PSB shareholders; the ability of the parties to satisfy the other closing conditions; the effect of the announcement of the proposed acquisition on relations with customers and employees; the effects of MidSouth’s expenditure of monies for legal and other professional fees, which will be capitalized on its balance sheet and written off if the transaction is not completed; changes in interest rates and market prices that could affect the net interest margin, asset valuation, and expense levels; changes in local economic and business conditions, including, without limitation, changes related to the oil and gas industries, that could adversely affect customers and their ability to repay borrowings under agreed upon terms, adversely affect the value of the underlying collateral related to their borrowings, and reduce demand for loans; the timing and ability to reach any agreement to restructure nonaccrual loans;increased competition for deposits and loans which could affect compositions, rates and terms; the timing and impact of future acquisitions, the success or failure of integrating operations, and the ability to capitalize on growth opportunities upon entering new markets; loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; legislative and regulatory changes, including changes in banking, securities and tax laws and regulations and their application by our regulators, changes in the scope and cost of FDIC insurance and other coverage; and other factors discussed under the heading “Risk Factors” in MidSouth’s Annual Report on Form 10-K for the year ended December 31, 2011 filed with the SEC on March 15, 2012 and in its other filings with the SEC. MidSouth does not undertake any obligation to publicly update or revise any of these forward-looking statements, whether to reflect new information, future events or otherwise, except as required by law. Additional Information About This Transaction In connection with the proposed transaction, PSB Financial Corporation (“PSB”) will distribute to its shareholders a proxy statement that will also include information regarding MidSouth Bancorp, Inc. (“MidSouth”) and the MidSouth securities that are expected to be privately issued in connection with the proposed transaction.SHAREHOLDERS OF PSB ARE URGED TO READ THE PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS DISTRIBUTED BY PSB WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION.Shareholders of PSB will be able to obtain a free copy of the proxy statement (when available) by directing a request by telephone or mail to PSB Financial Corporation, 880 San Antonio Avenue, Many, LA71449, Attention: Clay Abington, 318.238.4489 THIS DOCUMENT DOES NOT CONSTITUTE AN OFFER TO SELL, OR THE SOLICITATION OF AN OFFER TO BUY, ANY SECURITIES, NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY STATE OR JURISDICTION IN WHICH SUCH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH STATE OR JURISIDICTION. Participants in the Solicitation PSB and its directors, executive officers, certain members of management and employees may have interests in the proposed transaction or be deemed to be participants in the solicitation of proxies of PSB’s shareholders to approve matters necessary to be approved to facilitate the proposed transaction.Certain information regarding the participants and their interests in the solicitation will be set forth in the PSB proxy statement distributed in connection with the proposed transaction.Shareholders may obtain additional information regarding the interests of such participants by reading the proxy statement for the proposed transaction when it becomes available. Summary of Acquisition Terms Transaction Value$39 million (1) Form of Consideration$18 million cash, including $2 million contingent payment $11 million common equity $10 million liquidation value of 4% non-cumulative convertible preferred equity, conversion price of $18.00 MSL Board SeatPete Abington, 7% MSL ownership Required ApprovalsCustomary regulatory and PSB shareholders Termination Fee$2.5 million Expected Closing Fourth Quarter 2012 (1)Based on MSL 20-day average stock price as of September 26 of $14.54 and a fixed exchange ratio of 10.3441 Transaction Rationale Strategic Rationale –Complimentary geographic markets - expands MSL into Central and North Louisiana along I-49 Corridor –Continues to build scale as MSL closes in on $2.0 billion in assets with opportunities to increase efficiencies –Strong management talent with similar cultures and strong community relationships Strong Financial Fundamentals –Greater than 30% earnings accretion in 2013 based on 25% cost savings fully realized by the end of 2013 and no revenue enhancements –Greater than 15% IRR (well above MSL’s cost of capital) –Manageable tangible book value payback of approximately 3.3 years Low Risk –Low execution risk given expansion into contiguous market –Comprehensive due diligence process undertaken –Conservative credit mark of 2.3% Pro Forma - as of June 30, 2012 ($ in millions) MSL PSB Pro Forma Loans Deposits Assets Branches 40 16 56 FTEs Peoples State Bank History 1913-Peoples State Bank founded, E.C. Dillon President 1934 - John J. Blake named President following death of E.C. Dillon 1967 - John J. Blake Jr. named President 1984 - PSB Financial Corporation, a one bank holding company controlled by Pete Abington, purchased Peoples State Bank.
